DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al US 20190115309 A1 in view of Kim et al US 20070058748 A1.
        As per claims 1 and 13, Modi et al teaches a radio frequency module (see figs.5-6 element 200 and para [0062] for…FIG. 6 shows an example of an RF circuit or architecture that can be implemented in a module (20 or 200)), comprising: a mounting board (see fig.5 element 202 and para [0056] for... It will be understood that other types of mounting and/or electrical connections can be implemented for some or all of the components mounted over the packaging substrate 202); 5a low noise amplifier mounted on the mounting board (see fig.5 element 120 and para [0054] for….and a silicon die 120 as an example of the amplifier die 120 of FIG.); a reception filter connected to the low noise amplifier (see fig.5 element 110 and para [0013] for…The radio-frequency module further includes a low-noise amplifier die and mounted over the electro-acoustic device, such that The signal is filtered by the filter and amplified by the low-noise amplifier.  The wireless device further includes a receiver configured to further process the amplified signal   and para  [0054] for….FIG. 5 shows that in some embodiments, a stack 100 can include a surface acoustic wave (SAW) filter 110 as an example of the filter 110); and an input matching circuit provided on a signal path between the reception filter and the low noise amplifier, the input matching circuit including at least one inductor, and the at least one inductor included in the input matching circuit is adjacent to the low noise amplifier such that no other circuit element is present between the low noise amplifier and the at least 15one inductor included in the input matching circuit(see fig.5 element 130 and para [0063] for… and the output match circuit 132 can include, for example, an SMD (130 in FIGS. 2 and 3) such as an inductor. Examiner note: one of ordinary skilled in the art would know to change or switch or rearrange the position of the receiving filter 
      However Modi et al does not explicitly teach 10wherein the reception filter is disposed on the low noise amplifier.
            Kim et al teaches wherein the reception filter is disposed on the low noise amplifier (see fig.25 and 26 and para [0252] for… the receiving process unit 430 with the LNA 412 is mounted below the receiving BPF 414).
          In view of the above having the system of Modi and given the well-established teaching of Kim, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of Kim into Modi so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]).
          As per claims 2 and 14, Modi and Kim in combination would teach wherein the at least one inductor comprises a plurality of 20inductors (see Modi fig.14 elements 130a and 130b) and para [0076] for… [0076] In another example, FIG. 14 shows that an additional component 130b can be utilized in a module 200b having a space made available by the stack 100), and among the plurality of inductors, the inductor closest to the low noise amplifier is adjacent to the low noise amplifier so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]).
…  In the example of FIG. 1, the RFIC die 120 can include a first surface or side 122 configured to allow mounting of the RFIC die 120 onto a circuit board.  However, instead of being mounted onto the circuit board, the first side 122 can be utilized to mount the RFIC die 120 over the second surface 114 of the electro-acoustic device 11) so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]). 
      As per claims 4 and 16, Modi and Kim in combination would teach, wherein the at least one inductor is disposed on the mounting board so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]).
     As per claims 5 and 17, Modi and Kim in combination would teach, wherein the at least one inductor is disposed on the low noise amplifier so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]).
shows that in some embodiments, a stack 100 can include a surface acoustic wave (SAW) filter 110 as an example of the filter 110)) so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]).
      As per claims 8 and 20, Modi and Kim in combination would teach,, wherein the low noise amplifier is formed using a silicon on 30insulator (SOI) substrate or a SiGe substrate (see abstract for…. for example an amplifier die such as a low-noise amplifier implemented on a silicon die) so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]).
      As per claim 9, Modi and Kim in combination would teach,, wherein the at least one inductor is at least part of a surface mount component or an integrated passive device so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]).
      As per claim 10, Modi and Kim in combination would teach, further comprising: 5a transmission filter (see Kim para [0080] for… a transmitting band pass filter (Tx BPF) 514 ) so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]).
 In another example, a stack 100 as described herein can be implemented in a power amplifier module 712) configured to amplify a transmit signal so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]).
      As per claim 12, Modi and Kim in combination would teach, wherein the power amplifier (see Modi para [0097] for…. In another example, a stack 100 as described herein can be implemented in a power amplifier module 712) is mounted to a same side of the mounting 15board as the low noise amplifier so that signal loss could be minimized by positioning the receiving BPF near the receiving process unit, as taught by Kim (see para [0257]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al US 20190115309 A1 in view of Kim et al US 20070058748 A1 and in further view of Young US 20170026071 A1 .
         As per claims 6 and 18 Modi and Kim in combination do not teach, further comprising: at least one switch from among a first switch configured to 15switch a filter that is connected to an antenna, a second switch configured to switch a filter that is connected to the input matching circuit, and a third switch configured to switch a low noise amplifier that is connected to an output terminal, wherein the low noise amplifier and the at least one switch are 20included in a single chip.  
         Young teaches a first switch, a second switch and a third switch (see fig.10 elements 380, 382 and 384 and para [0067] for….In the example of FIG. 10, routing of signals associated with the filters/duplexers 102a-102d for the Band 1 group can be facilitated by switches 380, 382 before and after the filters/duplexers 102a-102d, respectively, and a switch 384 after a first LNA 388). Furthermore implementing such teaching into the combination of Modi and Kim to 15switch a filter that is connected to an antenna, a second switch configured to switch a filter that is connected to the input matching circuit, and a third switch configured to switch a low noise amplifier that is connected to an output terminal, wherein the low noise amplifier and the at least one switch are 20included in a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     (US-20170063412-$ or US-20180226367-$).did.
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




 

/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633